OPINION — AG — ** STATE BOARD OF BARBER EXAMINERS — SANITARY INSPECTION — CERTIFICATE ** 59 O.S. 83 [59-83] WITH THE EXCEPTION OF THAT PART THEREOF WHICH RELATES TO SAID " SANITARY REQUIREMENT ", IS " NOW EFFECTIVE AND ENFORCEABLE ACCORDING TO THE CONDITIONS CONTAINED THEREIN ". HOWEVER, THE CERTIFICATES NOW BEING ISSUED BY THE COUNTY HEALTH OFFICERS (TO WIT: BY THE COUNTY SUPERINTENDENT OF PUBLIC HEALTH — SEE 63 O.S. 8 [63-8]), SHOULD NOT STATE THAT THE " SANITARY REQUIREMENTS OF THE BOARD OF BARBER EXAMINERS ARE NOT BEING VIOLATED, SINCE AT THE PRESENT TIME THERE ARE NO SUCH REQUIREMENTS, BUT SAME SHOULD STATE THAT " THE BARBER LAWS OF THIS STATE HAS BEEN FULLY COMPLIED WITH ". (HEALTH DEPARTMENT, INSPECTION) CITE: 59 O.S. 83 [59-83] (FRED HANSEN)